Citation Nr: 0111328	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-20 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver for the cost of VA outpatient medical 
care.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The appellant served in the U. S. Army Reserve from February 
1956 to October 1961, with several periods of active duty for 
training during that time.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 decision of the Department of Veterans 
Affairs (VA) Medical Administration Service (MAS) at the VA 
Medical Center (VAMC) in Milwaukee, Wisconsin.

The appellant's case was certified to the Board on appeal in 
June 2000.  The veteran then submitted a statement directly 
to the Board that was also dated in June 2000 and received at 
the Board that same month.  The statement was returned to the 
Regional Office (RO).  However, the RO returned the statement 
to the Board and advised the appellant of that action in July 
2000.  As the statement does not represent new evidence that 
requires consideration by the agency of original 
jurisdiction, the Board will proceed to consider it in its 
appellate review.  38 C.F.R. § 20.1304 (2000).


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

The evidence of record reflects that the appellant served in 
the U. S. Army Reserve from February 1956 to October 1961.  
He is not service-connected for any disability.

He submitted an Application for Medical Benefits, VA Form 10-
10 (RS), in August 1996.  He was then provided VA outpatient 
treatment on a total of eight occasions between August 1996 
and February 1999.  Ostensibly, the medical care was extended 
pending a determination of eligibility for care.

The VAMC took three years to verify the appellant's service 
in the Army Reserve.  In June 1999, the appellant was then 
informed that he was not entitled to the medical care he was 
previously afforded.  He was also informed that it was 
necessary to bill him for the care received.  

The Board notes that the appellant has not been presented 
with a reasonable itemized listing of charges for care 
received.  A Statement of Costs form lists a current balance 
of $1,773 for a series of charges that are essentially all 
charged on the same date of June 30, 1999, with no 
explanation of what the charges represent.  The claims file 
also contains conflicting "Account Profiles" which contain 
different totals than the $1,773.  There is no discussion in 
the claims file as to what is the actual charge to the 
appellant.  As currently developed, there is no reliability 
as to what amount the VAMC is actually seeking reimbursement.  
Moreover, the appellant has no way of knowing what amount is 
in dispute.

Finally, the statement of the case (SOC) provided to the 
appellant in this case is legally insufficient to allow for a 
proper adjudication of this claim.  The SOC failed to cite to 
any applicable law that allowed for the collection of the 
cost of the health care provided.  The only statute cited was 
38 U.S.C. § 101 for some basic definitions.  Further, the 
regulatory cite to 38 C.F.R. § 17.30 was incorrect.  The 
particular provision cited was amended in May 1996 and the 
subsection cited by the VAMC was deleted.  See 61 Fed. Reg. 
21964-21969 (1996).  The appellant was never advised as to 
the authority of the VAMC to seek reimbursement for the cost 
of the treatment provided other than by a generalized 
statement.  As such, the SOC is inadequate.

Second, the issue does not involve a claim for entitlement to 
medical care, as that has not been raised by the appellant.  
The issue involves the VAMC's attempt to collect 
reimbursement for medical care provided and the appellant's 
desire to not have to pay the charges.  Essentially, the 
appellant is seeking a waiver of the charges.

The Board notes that the claim was referred to the Committee 
on Waivers and Compromises in December 1999.  However, the 
appellant submitted a statement that same month that was 
interpreted as a withdrawal of the request for a waiver and 
the case was returned to the VAMC.  However, the Board does 
not view the appellant's December 1999 statement as a 
withdrawal of his request to have the debt waived.  Rather, 
he expressed frustration with the situation.  When all of his 
statements of record, both before and after December 1999, 
are considered, the appellant clearly is seeking to not have 
to pay the debt.  A waiver of the debt is then at issue, if a 
debt actually exists, and remains at issue.  

Accordingly, the appellant's case is REMANDED to the VAMC for 
the following actions:

1.  The VAMC must identify the exact 
charges for the care provided.  This must 
include the date the care was given, the 
individual charge(s) associated with that 
care, and an explanation for the 
charge(s).  

2.  The appellant should then be provided 
with a statement of the case that cites 
to statutory/regulatory provisions, as 
appropriate, that provide authority to 
seek reimbursement for medical care 
provided to the appellant.  In addition 
to the authority to seek reimbursement, 
the SOC must inform the appellant of the 
amount of debt involved.  

3.  The appellant must also be afforded 
the opportunity to seek a waiver of the 
amount owed.  The appellant is advised 
that if he refuses to cooperate in 
providing information necessary in 
adjudicating a claim for a waiver, it 
could have an adverse impact on the final 
decision.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

4.  The VAMC must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the VAMC should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the VAMC 
should refer to any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VAMC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


